Case 1:19-cv-07267-BMC Document 61-1 Filed 09/30/20 Page 1 of 2 PageID #: 649




                            EXHIBIT A
       Case 1:19-cv-07267-BMC Document 61-1 Filed 09/30/20 Page 2 of 2 PageID #: 650
                                     LIST OF REPORTED DECISIONS IMPOSING
                                   SANCTIONS AGAINST JOHN TROY AND/OR TROY
                                                     LAW


                                                   SANCTIONABLE CONDUCT
                                                                                       STATUTORY/PRECEDENTIAL              NATURE/AMOUNT OF
CASE CAPTION                      JUDGE            BY MR. TROY AND/OR
                                                                                       BASIS FOR SANCTIONS                 SANCTION
                                                   TROY LAW




                                                   Immediately prior to a settlement
Chen v. Marvel Food Servs.,                        conference, Mr. Troy doubled a
LLC, No. CV156206JMAAYS,          Hon. Anne Y.     settlement demand from the
                                                                                       Fed. R. Civ. P. 16(f)               $1,000
2016 WL 6872626 (E.D.N.Y.         Shields          amount he had previously
Nov. 21, 2016)                                     represented to the Court because
                                                   he decided it was too low.




Jin Fang Luo v. Panarium
                                                   Appeared at settlement conference
Kissena Inc. , No.              Hon. Steven L.
                                                   without damage calculations, in   Fed. R. Civ. P. 16(f)                 $900
15CV3642WFKST, 2018 WL          Tiscione
                                                   violation of a court order
5269996 (E.D.N.Y. July 3, 2018)

                                                   Represented to the Court that the
                                                   plaintiff, their client, would be
                                                   testifying by video at trial from
                                                   outside China (Chinese law
                                                   forbids an individual physically in
                                                   China from testifying in an
                                                   American proceeding and imposes
Junjiang Ji v. Jling Inc ., No. 15-
                                                   penalties for such conduct), and
CV-4194 (SIL), 2019 WL
                                                   that a professional videographer                                         Defense costs for trial
1441130, at *14 (E.D.N.Y. Mar. Hon. Steven I.
                                                   would be used. Troy Law also        28 U.S.C.. § 1927 and inherent power ($34,519 requested, motion
31, 2019), appeal dismissed sub Locke
                                                   represented to the Court that trial                                      pending)
nom. Ji v. Jling Inc ., 799 F.
                                                   exhibits would be delivered to the
App'x 88 (2d Cir. 2020)
                                                   plaintiff in advance. No
                                                   professional videographer was
                                                   used and no exhibits were
                                                   delivered in advance. Further, on
                                                   cross-examination, the Plaintiff
                                                   testified he was in mainland
                                                   China.

Jianshe Guo v. A Canaan Sushi
                                                                                                                           $2,000 (jointly and severally
Inc ., No. 18-CV-4147 (JMF),      Hon. Jesse M.    Violated multiple Court
                                                                                       Fed. R. Civ. P. 16(f)               with Aaron Schweitzer and a
2019 WL 1507900, at *4            Furman,          scheduling orders
                                                                                                                           3rd attorney.
(S.D.N.Y. Apr. 5, 2019)
                                                                                                                           $49,920 (50% of the
                                                                                                                           reasonable fees and costs
                                                                                                                           associated with defendant's
Jianjun Chen v. 2425 Broadway
                              Hon. Gregory H. Falsely certified discovery                                                  motion for summary
Chao Rest., LLC , 331 F.R.D.                                                           Fed. R. Civ. P. 26(g)
                              Woods           responses.                                                                   judgment, and 100% of the
568, 575 (S.D.N.Y. 2019)
                                                                                                                           reasonable fees and costs
                                                                                                                           associated with defendant's
                                                                                                                           motion for sanctions.)
Chun Lan Guan v. Long Island
                                  Hon. Allyne R.
Bus. Inst., Inc ., No.
                                  Ross (adopting   Violated multiple scheduling and
15CV2215CBAVMS, 2019 WL                                                                Fed. R. Civ. P. 16(f)               $6,260 in attorney's fees
                                  R&R of Hon.      other pretrial orders.
3807455 (E.D.N.Y. Aug. 13,
                                  Vera M. Scanlon)
2019)

Guangqing Lin v. Teng Fei Rest.
Grp. Inc. , No. 17CV1774 (DF),
                                                   Failed to timely submit pretrial
2020 WL 264407 (S.D.N.Y. Jan.
                                Hon Debra C.       order and mischaracterized the
17, 2020), reconsideration                                                             Fed. R. Civ. P. 16(f)               $1,000
                                Freeman            reasons for such dereliction to the
denied , No. 17CV1774 (DF),
                                                   Court.
2020 WL 429128 (S.D.N.Y. Jan.
27, 2020)

Guangqing Lin v. Teng Fei Rest.
Grp. Inc ., No. 17CV1774 (DF), Hon. Debra C.       Failed to timely pay previously                                         Potential escalation of prior
                                                                                       N/A
2020 WL 56423 (S.D.N.Y. Feb. Freeman               issued monetary sanction.                                               sanction.
5, 2020)

                                                   Pressed forward with trial on
                                                   meritless claims following
Ji Li v. New Ichiro Sushi, Inc. ,
                                                   defendant's Rule 50 motion, in                                          Defense costs for trial
No. 14-CV-10242 (AJN), 2020       Hon. Alison J.
                                                   spite of notice from Court that     28 U.S.C.. § 1927                   ($59,254.53 sought, motion
WL 2094095 (S.D.N.Y. Apr. 30, Nathan
                                                   going forward with meritless                                            pending)
2020)
                                                   claims would risk violating
                                                   professional responsibilities

                                           Initially misrepresented to the
Jianjun Chen v. WMK 89th St.
                                           Court that a defendant was
LLC, No. 1:16-CV-5735-GHW, Hon. Gregory H.
                                           properly served with process, then Fed, R. Civ. P. 11                           $5,000
2020 WL 2571010 (S.D.N.Y.    Woods
                                           made frivolous arguments for why
May 20, 2020)
                                           service was proper.
